Citation Nr: 0740689	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-14 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a blood disorder.

3.  Entitlement to service connection for paralysis of the 
sciatic nerve.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
February 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision.

The issue of service connection for paralysis of the sciatic 
nerve is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record fails to show that the 
veteran has diabetes mellitus.

2.  Hyperlipidemia is a laboratory finding and is not a 
disability within the meaning of the law.

3.  No blood disorder has been diagnosed.


CONCLUSIONS OF LAW

1.  Criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.313 (2007).

2.  Criteria for service connection for a blood disorder have 
not been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Service connection may be granted on a presumptive basis for 
certain diseases associated with exposure to certain 
herbicide agents, even though there is no record of such 
disease during service, if they manifest to a compensable 
degree anytime after service, in a veteran who had active 
military, naval, or air service for at least 90 days, during 
the period beginning on January 9, 1962 and ending on May 7, 
1975, in the Republic of Vietnam, including the waters 
offshore, and other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be 
rebutted by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

The exclusive list of diseases which are covered by this 
presumption are: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(meaning transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset); porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  However, 
the Board notes that the mere exposure to Agent Orange alone 
does not create a permanent disability for which compensation 
may be granted. 

Diabetes mellitus

The veteran is a decorated combat veteran from the Vietnam 
War and he is therefore presumed to have been exposed to 
Agent Orange.  However, the medical evidence fails to show 
that the veteran has diabetes mellitus.

VA treatment records note that the veteran had a history of 
diet controlled diabetes mellitus since November 2002.  
However a review of the veteran's claims file failed to 
uncover such a diagnosis.

At a VA examination of the veteran's scars in November 2003, 
the veteran indicated that he was unsure whether he was an 
overt diabetic.

A private treatment record from November 2002 indicated that 
the veteran's glucose level was slightly elevated, but no 
diagnosis of diabetes mellitus was rendered.

A private treatment record from November 2004 indicated that 
the veteran had a glucose level fasting from Houlka Clinic 
that was 130 in August 2004.  The private doctor noted the 
veteran's impaired fasting glucose result; but he did not 
diagnose the veteran with diabetes mellitus.

In an April 2005 statement, the veteran indicated that he had 
been told that he was borderline diabetic by his private 
doctor in 2002, and he went on a no sugar/salt diet and began 
taking vitamins.  The veteran indicated that he had since 
been tested at VA and by his private doctor and many of the 
readings were 130 and above, which the veteran suggested 
should warrant a reevaluation.

In response, the veteran was provided with a VA examination 
in August 2005.  The veteran's claims file was reviewed, with 
a note that medical records from 2002 onward were extensively 
reviewed.  The examiner noted the above mentioned records but 
indicated that there was no documentation found in the 
veteran's claims file to justify a diagnosis of diabetes 
mellitus as none of the available glucoses met the criteria.

The examiner noted that the veteran was on a restricted diet 
and found that he had some symptoms of peripheral neuropathy 
as he had a dull "paper bag" sensation at the bottom of 
both feet intermittently.  However, the veteran had no 
history of pancreatic trauma or neoplasion; no hypoglycemic 
reactions or ketoacidosis; no evidence of diabetic related 
peripheral vascular disease in the lower extremities; no 
cardiac symptoms related to diabetes; no neurovascular 
symptoms related to diabetes; no symptoms of diabetic 
neuropathy no diabetic skin lesions; no gastrointestinal 
symptoms related to diabetes; and no other presenting 
symptoms that might be due to diabetic complications.  
Furthermore, the veteran was not restricted from strenuous 
activities.  As such, the examiner concluded that the veteran 
did not have diabetes.

While the veteran has asserted that he may have diabetes 
mellitus, he is not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the veteran's 
opinion is insufficient to provide the diagnosis of diabetes 
mellitus.  

In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the medical evidence fails to show 
that the veteran has diabetes mellitus; therefore his claim 
is denied. 

Blood disorder

In his August 2003 claim, the veteran indicated that when he 
was having open heart surgery, blood work revealed elevated 
blood sugar that he began controlling with his diet.

The RO treated this as a claim for service connection for a 
blood disorder to include as secondary to Agent Orange 
exposure.  The RO further found that the only blood problem 
that had been noted was hyperlipidemia.

In his notice of disagreement, the veteran asserted that he 
had a blood disorder which was caused by exposure to Agent 
Orange.  He stated that because of the blood disorder, his 
platelets were sticking causing clots, and he reported that 
his heart surgeon had described his arteries as those of a 70 
year old.

A review of the veteran's private treatment records form his 
heart surgery in 2002 show that the veteran was admitted with 
diagnoses of atherosclerotic coronary artery disease, acute 
myocardial infarction, hyperlipidemia, and finger nail 
hematoma.  The only one of these which involves the blood is 
hyperlipidemia.

Hyperlipidemia is "a general term for elevated 
concentrations of any or all of the lipids in the plasma, 
including hypertriglyceridemia, hypercholesterolemia, etc." 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 852 (29th ed. 2000); 
see STEDMAN'S MEDICAL DICTIONARY 825, 985 (26th ed. 1995) 
(defining hyperlipidemia as the presence of an abnormally 
large amount of lipids in the circulating blood).  In other 
words, hyperlipidemia is a laboratory finding and is not a 
disability in and of itself for which VA compensation 
benefits are payable. See 61 Fed. Reg. 20,440, 20,445 (May 7, 
1996) (Diagnoses of hyperlipidemia, elevated triglycerides, 
and elevated cholesterol are actually laboratory results and 
are not, in and of themselves, disabilities.  They are, 
therefore, not appropriate entities for the rating 
schedule.).

The term "disability" as used for VA purposes refers to 
impairment of earning capacity.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  There is no evidence of record to 
suggest that the veteran's high cholesterol causes any 
impairment of earning capacity.  While hyperlipidemia may be 
evidence of underlying disability or may later cause 
disability, service connection may not be granted for a 
laboratory finding.  

As such, because evidence of a present disability of the 
blood has not been presented, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board 
will not reach the issue of whether Agent Orange caused a 
blood disorder, as no disorder has been shown.

Accordingly, the veteran's claim is denied.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a blood disorder is denied.


REMAND

This veteran honorably served in combat in Vietnam during 
which time he earned the Purple Heart Medal, the Combat 
Infantryman Badge, and the Bronze Star.

In the veteran's claim he reported sustaining damage of the 
nerves in his lower back and right leg in April 1970 while 
repelling from a helicopter at night under enemy fire.  The 
veteran indicated that while he was repelling the strap for 
his 130 pound rucksack broke, causing the weight of the sack 
to fall in the middle/lower back, resulting in pain and 
burning sensations to the present day.  However, the veteran 
denied receiving any treatment for the injury.  The veteran 
provided a detailed account of the injury in a letter that 
was received in January 2004.

The veteran has also provided the names of several fellow 
soldiers who witnessed the incident, but he has not obtained 
any statements from them; and he appears to be hesitant to 
contact any of them for fear of impairing their impartiality. 

Service medical records are silent for any treatment of a 
back injury, and his separation physical failed to note any 
back or nerve disability.  Nevertheless, VA treatment records 
show that the veteran continues to seek treatment, 
complaining of pain that radiates down his right leg.  In 
November 2002, an EMG suggested L3-L5 radiculopathy, and an 
MRI in July 2002 showed mild L5-S1 based central disc 
protrusion, although an MRI of the lumbar spine was normal in 
June 2003.  The veteran has also been assessed with sciatica 
on several occasions, which responded well to physical 
therapy.  An EMG in August 2003 again suggested L3-L5 
radiculopathy.  

At VA scars examination in November 2003, an X-ray showed the 
presence of shrapnel in the veteran's left hip, but no 
functional impairment was found.  The examiner did not 
specifically address the veteran's contentions that he had 
injured himself in Vietnam while repelling from a helicopter; 
and the veteran wrote a letter in January 2004 indicating 
that when he was at the VA examination, the examiner had been 
distracted and he never had an opportunity to discuss his 
repelling injury.

No opinion has been provided that directly addresses whether 
the veteran has radiculopathy in the right lower extremity 
(or some other back/lower extremity disability), and, if so 
whether it was related to the veteran's reported combat 
injury.  This should be done.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from August 2005 to the present.

2.  Schedule the veteran for an 
examination of his back/right leg.  The 
veteran's claims folder should be made 
available to the examiner for review prior 
to the examination.  The examiner should 
diagnose any current disability effecting 
the sciatic nerve, including any lumbar 
spine impairment; and provide an opinion 
as to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that any such disability was either caused 
by, or began during, the veteran's time in 
service (to include his reported repelling 
injury).  A complete rationale for any 
opinion offered should be provided.  
 
3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


